OPINION. Raum, Judge: Petitioner is not a professional gambler. However, he had “always more or less bet on the horses and dogs and played the various pools, sweepstakes, number pools, and so forth.” In May 1949 fortune smiled upon him and he won $9,000 in a pool. He testified, in substance, that after winning the pool he thought he was going to be “lucky” and was encouraged “to play the horses and dogs a little more heavily,” and that the result of such increased activity during the remainder of 1949 was a series of losses. On some days, of course, he would be a winner; but, according to his testimony, the losses throughout the year exceeded the winnings. He was not able to furnish any figures as to such winnings or losses, but gave as his estimate that the losses were $3,140 in excess of the winnings. He based that estimate on the difference between the $9,000 which he had won in May and the amount that was left over therefrom at the end of the year, and he testified the $9,000 was used as a fund from which he made his bets. We are convinced, on the whole, that petitioner Herman Drews was a truthful and candid witness, and are satisfied that he in fact sustained substantial net gambling losses from these transactions after winning the $9,000 from the pool in May 1949. However, we are not fully satisfied that the amount was such as he claimed. We are not sure that he may not have used some of this fund for personal expenses, or that all of the winnings went back into the fund. In the absence of better evidence, this case calls peculiarly for application of the rule laid down in Cohan v. Commissioner, 39 F. 2d 540 (C. A. 2), and using our best judgment on the record, we have found as a fact that petitioner sustained net gambling losses in the amount of $2,400 during 1949 as a result of wagering transactions after winning the pool in May of that year. As a consequence this amount, being less than the pool winnings, is deductible from gross income pursuant to section 23 (h), Internal Eevenue Code of 1939. Decision will be entered tender Bule SO.